 



Exhibit 10.61
NINTH AMENDMENT TO
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
          This NINTH AMENDMENT TO FOURTH AMENDED AND RESTATED CREDIT AGREEMENT
(this “Amendment”) is entered into as of this 9th day of June, 2005 among
WILSONS LEATHER HOLDINGS INC., a Minnesota corporation (“Borrower”), GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as Lender, Term Lender,
Swing Line Lender and as Agent (“Agent”), the Credit Parties signatory hereto
and the Lenders signatory hereto. Unless otherwise specified herein, capitalized
terms used in this Amendment shall have the meanings ascribed to them by the
Credit Agreement (as hereinafter defined).
RECITALS
          WHEREAS, Borrower, certain Credit Parties, Agent and Lenders have
entered into that certain Fourth Amended and Restated Credit Agreement dated as
of April 23, 2002 (as amended, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”); and
          WHEREAS, Borrower, the Credit Parties signatories to the Credit
Agreement, the Requisite Lenders and Agent wish to amend certain provisions of
the Credit Agreement, as more fully set forth herein.
          NOW THEREFORE, in consideration of the mutual covenants herein and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
Section 1 Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, the parties hereto hereby
agree to amend and restate clause (a) of Schedule I to Credit Agreement to read
in its entirety as follows:
     “(a) Maximum Capital Expenditures. The Credit Parties on a consolidated
basis shall not make Capital Expenditures during the following periods that
exceed in the aggregate the amounts set forth opposite each of such periods:

              Maximum Capital Period   Expenditures per Period
Fiscal Year ending in January 2004
  $ 10,000,000  
 
       
Fiscal Year ending in January 2005
  $ 6,000,000  
 
       
Fiscal Year ending in January 2006
  $ 12,000,000  
 
       
Each Fiscal Year thereafter
  $ 15,000,000 ”

 



--------------------------------------------------------------------------------



 



Section 2 Representations and Warranties. Borrower and the Credit Parties who
are party hereto represent and warrant that:
     (a) the execution, delivery and performance by Borrower and such Credit
Parties of this Amendment have been duly authorized by all necessary corporate
action and this Amendment is a legal, valid and binding obligation of Borrower
and such Credit Parties enforceable against Borrower and such Credit Parties in
accordance with its terms, except as the enforcement thereof may be subject to
(i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally and (ii) general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law);
     (b) each of the representations and warranties contained in the Credit
Agreement is true and correct in all material respects on and as of the date
hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date;
     (c) neither the execution, delivery and performance of this Amendment nor
the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of Borrower’s or
Credit Parties’ certificate or articles of incorporation or bylaws, (ii) any law
or regulation, or any order or decree of any court or government instrumentality
or (iii) indenture, mortgage, deed of trust, lease, agreement or other
instrument to which Borrower, the Credit Parties or any of their Subsidiaries is
a party or by which Borrower, the Credit Parties or any of their Subsidiaries or
any of their property is bound, except in any such case to the extent such
conflict or breach has been waived by a written waiver document a copy of which
has been delivered to Agent on or before the date hereof; and
     (d) no Default or Event of Default will exist or result after giving effect
hereto.
Section 3 Conditions to Effectiveness. This Amendment will be effective only
upon execution and delivery of this Amendment by Borrower, the Credit Parties
that are listed on the signature pages hereto, the Agent and Requisite Lenders.
Section 4 Reference to and Effect Upon the Credit Agreement.
     (a) Except as specifically set forth herein, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
     (b) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of Agent or any Lender under
the Credit Agreement or any Loan Document, nor constitute a waiver of any
provision of the Credit Agreement or any Loan Document, except as specifically
set forth herein. Upon the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”,

2



--------------------------------------------------------------------------------



 



“hereof”, “herein” or words of similar import shall mean and refer to the Credit
Agreement as amended hereby.
Section 5 Waiver and Release.
          In consideration of the foregoing, each of Borrower and each Credit
Party hereby waives, releases and covenants not to sue Agent or any Lender with
respect to, any and all claims it may have against Agent or any Lender, whether
known or unknown, arising in tort, by contract or otherwise prior to the date
hereof relating to one or more Loan Documents.
Section 6 Costs and Expenses.
          As provided in Section 11.3 of the Credit Agreement, Borrower agrees
to reimburse Agent for all fees, costs and expenses, including the fees, costs
and expenses of counsel or other advisors for advice, assistance, or other
representation in connection with this Amendment.
Section 7 Governing Law.
          THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
Section 8 Headings.
          Section headings in this Amendment are included herein for convenience
of reference only and shall not constitute a part of this Amendment for any
other purposes.
Section 9 Counterparts.
          This Amendment may be executed in any number of counterparts, each of
which when so executed shall be deemed an original but all such counterparts
shall constitute one and the same instrument.
Section 10 Confidentiality.
          The matters set forth herein are subject to Section 11.18 of the
Credit Agreement, which is incorporated herein by reference.
[signature page follows]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

              BORROWER:
 
            WILSONS LEATHER HOLDINGS INC.
 
       
 
  By:   /s/ Stacy A. Kruse
 
       
 
  Title:   Vice President Finance, Treasurer
 
            LENDERS:     GENERAL ELECTRIC CAPITAL     CORPORATION, as Agent,
Lender, Term Lender     and Swing Line Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            LASALLE RETAIL FINANCE, a division of     LaSalle Business Credit,
as agent for Standard     Federal Bank National Association, as Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            THE CIT GROUP/BUSINESS CREDIT, INC., as     Lender and Documentation
Agent
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            WELLS FARGO RETAIL FINANCE LLC, as     Lender and Syndication Agent
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Signature Page to Ninth Amendment]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

              BORROWER:
 
            WILSONS LEATHER HOLDINGS INC.
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            LENDERS:     GENERAL ELECTRIC CAPITAL     CORPORATION, as Agent,
Lender, Term Lender     and Swing Line Lender
 
       
 
  By:   /s/ Kristina M. Miller
 
       
 
  Title:   Duly Authorized Signatory
 
            LASALLE RETAIL FINANCE, a division of     LaSalle Business Credit,
as agent for Standard     Federal Bank National Association, as Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            THE CIT GROUP/BUSINESS CREDIT, INC., as     Lender and Documentation
Agent
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            WELLS FARGO RETAIL FINANCE LLC, as     Lender and Syndication Agent
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Signature Page to Ninth Amendment]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

              BORROWER:
 
            WILSONS LEATHER HOLDINGS INC.
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            LENDERS:     GENERAL ELECTRIC CAPITAL     CORPORATION, as Agent,
Lender, Term Lender     and Swing Line Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            LASALLE RETAIL FINANCE, a division of     LaSalle Business Credit,
as agent for Standard     Federal Bank National Association, as Lender
 
       
 
  By:   /s/ Daniel O’Rourke
 
       
 
  Title:   First Vice President
 
            THE CIT GROUP/BUSINESS CREDIT, INC., as     Lender and Documentation
Agent
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            WELLS FARGO RETAIL FINANCE LLC, as     Lender and Syndication Agent
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Signature Page to Ninth Amendment]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

              BORROWER:
 
            WILSONS LEATHER HOLDINGS INC.
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            LENDERS:     GENERAL ELECTRIC CAPITAL     CORPORATION, as Agent,
Lender, Term Lender     and Swing Line Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            LASALLE RETAIL FINANCE, a division of     LaSalle Business Credit,
as agent for Standard     Federal Bank National Association, as Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            THE CIT GROUP/BUSINESS CREDIT, INC., as     Lender and Documentation
Agent
 
       
 
  By:   /s/ Steven Schuit
 
       
 
  Title:   Vice President
 
            WELLS FARGO RETAIL FINANCE LLC, as     Lender and Syndication Agent
 
       
 
  By:    
 
       
 
  Title:    
 
       

[Signature Page to Ninth Amendment]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, this Amendment has been duly executed as of the
date first written above.

              BORROWER:
 
            WILSONS LEATHER HOLDINGS INC.
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            LENDERS:     GENERAL ELECTRIC CAPITAL     CORPORATION, as Agent,
Lender, Term Lender     and Swing Line Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            LASALLE RETAIL FINANCE, a division of     LaSalle Business Credit,
as agent for Standard     Federal Bank National Association, as Lender
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            THE CIT GROUP/BUSINESS CREDIT, INC., as     Lender and Documentation
Agent
 
       
 
  By:    
 
       
 
  Title:    
 
       
 
            WELLS FARGO RETAIL FINANCE LLC, as     Lender and Syndication Agent
 
       
 
  By:   /s/ Cory Loftus
 
       
 
  Title:   AVP, Account Executive

[Signature Page to Ninth Amendment]

 



--------------------------------------------------------------------------------



 



     The undersigned are executing this Amendment in their capacity as Credit
Parties:

          Wilsons The Leather Experts Inc.    
 
       
By:
Title:
  /s/ Stacy A. Kruse
 
Vice President Finance, Treasurer    
 
        Wilsons Center, Inc.    
 
       
By:
Title:
  /s/ Stacy A. Kruse
 
Vice President Finance, Treasurer    
 
        Rosedale Wilsons, Inc.    
 
       
By:
Title:
  /s/ Stacy A. Kruse
 
Vice President Finance, Treasurer    
 
        River Hills Wilsons, Inc.    
 
       
By:
Title:
  /s/ Stacy A. Kruse
 
Vice President Finance, Treasurer    
 
        Bermans The Leather Experts Inc.    
 
       
By:
Title:
  /s/ Stacy A. Kruse
 
Vice President Finance, Treasurer    

[Signature Page to Ninth Amendment]

 